Ronald E. Bruno, Christopher
                                                              Garcia, Sergio Lopez, Patrick
                                                                            G



                         Fourth Court of Appeals
                                San Antonio, Texas
                                     August 12, 2015

                                   No. 04-15-00350-CV

                                     Jack RETTIG,
                                        Appellant

                                            v.

    Ronald E. BRUNO, Christopher Garcia, Sergio Lopez, Patrick G. Mendoza, and Troy J.
                                      Williams,
                                      Appellees

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVQ000699 D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 14, 2015.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court